OPINION OF THE COURT
LEONARD RIVKIND, Circuit Judge.

AMENDED FINAL JUDGMENT

Pursuant to a jury verdict, it is thereupon,
ORDERED that the Plaintiff, Lucille Belgarbo, recover from the Defendants, Herman Pesetsky and Central Taxi Service, Inc., the sum of $2,000.00 for which let execution issue. Jurisdiction is reserved for the taxation of costs. The Court is of the opinion that the Plaintiff, a non-resident pedestrian, is not required to reach the threshold requirements of the Florida No-Fault Law. The motion for new trial is denied *150as to the Plaintiff, Lucille Belgarbo, and is granted as to the Plaintiff, Robert Belgarbo. The new trial as to the Plaintiff, Robert Belgardo, will be limited to damages as to reasonable medical expenses. Said Plaintiff will be entitled to receive forty (40%) per cent of any such sum which may be awarded. All other post-trial motions filed by any party are hereby denied. Any party may re-notice this cause for trial on the remaining issue. Since the jury found that the Plaintiff, Lucille Belgarbo, was entitled to recover damages, it could not deny recovery to the husband of the said Plaintiff as to reasonable medical expenses since the unrefuted evidence disclosed medical expenses incurred by the husband and the jury was instructed that such expenses were an element of damages to Plaintiff, Robert Belgarbo.